THE THIRTEENTH COURT OF APPEALS

                                   13-21-00219-CV


                        City of Brownsville and Raymond Harris
                                            v.
                                     Juan Richer


                                    On Appeal from the
                     138th District Court of Cameron County, Texas
                       Trial Court Cause No. 2020-DCL-00234-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

September 15, 2022